COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 TREMAIN LOGAN VELASQUEZ,                       §
                                                                  No. 08-16-00172-CR
                              Appellant,        §
                                                                    Appeal from the
 v.                                             §
                                                           County Court at Law Number One
                                                §
 THE STATE OF TEXAS,                                            Of El Paso County, Texas
                                                §
                               Appellee.                          (TC# 20160C00725)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 13TH DAY OF JULY, 2018.


                                            LEE ANN DAUPHINOT, Senior Justice Ret.

Before McClure, C.J., Palafox, J., and Dauphinot, Senior Justice Ret.
Dauphinot, Senior Justice Ret. (Sitting by Assignment)